Citation Nr: 9920435	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Valparisia R. Bannamon, Agent



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
RO.  

In a December 1996 decision, the Board found that new and 
material evidence had not been submitted and declined to 
reopen the veteran's claims of service connection for an 
innocently acquired psychiatric disorder, headaches and 
hypertension.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").  

In an October 1998 Order, the Court vacated the Board's 
decision and remanded the case for additional proceedings.



REMAND

In a July 1986 decision, the Board denied the veteran's claim 
of service connection for headaches and hypertension.  In an 
April 1988 decision, the Board denied the veteran's claim of 
service connection for a psychiatric disorder, to include 
PTSD.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

As noted by the Court, VA has conceded that new evidence has 
been submitted.  Specifically, an award letter from the 
Social Security Administration (SSA) has been submitted.  
Although the award letter itself is not necessarily new and 
material-as it is not probative of the issues of service 
connection-the evidence on which the award was based may be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  When VA is on notice of 
evidence which may prove to be new and material but has not 
been submitted with the application, VA has a duty to obtain 
that evidence.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Subsequent to the April 1988 Board decision, VA amended the 
regulations addressing mental disabilities, effective on 
November 7, 1996.  The new regulations, specifically 
38 C.F.R. §§ 4.125 and 4.130, now refer to DSM-IV--they 
previously referred to DSM-III, and Manual M21-1 referred to 
DSM-III-R.  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  
The Court in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), stated that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  See Jensen 
v. Brown, 7 Vet. App. 27, 28 (1994); Routen v. Brown, 10 Vet. 
App. 183, 187 (1997).  VA cannot rely on medical evidence 
which was based on DSM-III-R criteria. 

In the event that the veteran's claims are reopened, the RO 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc).  

In order for the claims of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any doctors who 
may provide competent evidence of a nexus 
between his period of service and 
psychiatric disability, headaches and 
hypertension.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO also should take appropriate 
steps in order to obtain copies of the 
medical evidence on which the decision to 
award SSA disability benefits was based.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, including any indicated 
medical or psychiatric examinations, the 
RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for an 
innocently acquired psychiatric disorder, 
to include PTSD, headaches and 
hypertension.  With respect to the issue 
of whether new and material evidence has 
been submitted with respect to a 
psychiatric disorder, the RO should 
consider the effect of the change in the 
regulation.  See Jensen and Routen, 
discussed hereinabove.   If it is 
determined that new and material evidence 
has been submitted, the RO should proceed 
accordingly-beginning with a 
determination of whether the claims are 
well grounded.  See Elkins discussed 
hereinabove.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


